Case 20-10846 Doc 294 Filed 07/28/20 Entered 07/28/20 16:56:19 Main Document Page 1 of
                                           12



                                 UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF LOUISIANA

   In re:                                           )
                                                    )    Case No. 20-10846
   THE ROMAN CATHOLIC CHURCH OF                     )
   THE ARCHDIOCESE OF NEW ORLEANS                   )    Section “A”
                                                    )
                  Debtor.                           )    Chapter 11


        LIMITED OBJECTION OF THE OFFICIAL COMMITTEE OF UNSECURED
      CREDITORS TO DEBTOR’S EXPEDITED MOTION FOR PROTECTIVE ORDER
                            [Relates to Docket # 280]

            The undersigned counsel, on behalf of the Official Committee of Unsecured Creditors

   (the “Committee”), files this limited objection (“Objection”) to the July 23, 2020 Expedited

   Motion for Protective Order [Docket #280] (the “Motion for Protective Order”) filed by the

   above-captioned debtor and debtor in possession (the “Archdiocese” or the “Debtor”).            In

   support of its Objection, the Committee states as follows:

                            I.      SUMMARY OF LIMITED OBJECTION

            1.    Transparency should be the order of the day and secrecy has no place in this

   bankruptcy case, which was filed to deal with childhood sexual abuse claims. The fact that the

   Archdiocese failed for many years to address the sexual abuse of children and secreted away

   files containing sexual abuse information does not make that information confidential. The

   Archdiocese has no qualms about seeking to bar and “address” all abuse claims through

   bankruptcy proceedings; it cannot be given free rein to hide all information concerning those

   same claims.    There is nothing inherently confidential about sexual abuse of children; to the

   contrary, childhood sexual abuse must be reported to authorities under Louisiana Mandated

   Reporting Laws. Information concerning who was abused, when they were abused and by whom

   is necessary in this case in order to notify the very claimants whose abuse this bankruptcy case is

                                                   1
   83264249v.4
Case 20-10846 Doc 294 Filed 07/28/20 Entered 07/28/20 16:56:19 Main Document Page 2 of
                                           12



   meant to address. Due process requires no less.1

           2.     The Debtor has not provided any basis for its contention that all documents

   relating to clergy sexual abuse of children are presumptively confidential or should be subject to

   confidentiality protections. Instead, the Motion for Protective Order broadly characterizes those

   documents as confidential and misrepresents the Committee’s position in regards to addressing

   them. To be clear – the form of protective order proposed by the Committee did not exclude

   sexual abuse documents from any protection; but it does not automatically allow that

   presumption to be made by the Debtor’s stamp of confidentiality. Under the Committee’s

   proposal, sexual abuse documents will be subject to a meet and confer process and if the parties

   cannot reach agreement, either may seek a determination from the Court. In contrast, the Debtor

   apparently intends to designate all sexual abuse documents as confidential.2 Since the Debtor

   has the burden of proving that confidential treatment is warranted, the Committee’s proposal

   places that burden squarely on the Debtor where it belongs, rather than allowing the Debtor to

   shift it to the Committee (and other claimants and creditors) to obtain relief from an unsupported


   1]
      See Sheftelman v. Standard Metals Corp., 839 F.2d 1383, 1386 (10th Cir. 1987), cert.
   dismissed, 488 U.S. 881, 109 S.Ct. 201, 102 L.Ed.2d 171 (1988) (“Notice must be given to ‘all
   creditors’ under Rule 2002(a) of the time set for filing proofs of claim. The term ‘all creditors’
   has no qualifications or limitations. New York v. New York, New Haven & Hartford Railroad
   Co., 344 U.S. 293, 73 S.Ct. 299, 97 L.Ed. 333. This notice must also be given to satisfy due
   process requirements. Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 70 S.Ct.
   652, 94 L.Ed. 865. We are referring to actual notice to known creditors, and these are creditors
   whose actual identity is known and those within an identified group or category as were the
   bondholders of the particular bond issue here concerned and whose addresses are “reasonably
   ascertainable.” Something by way of constructive notice must also be given to those bondholders
   in the same group whose identity and whereabouts cannot be ascertained. The record shows that
   the indenture trustee, the National Bank of Georgia, had a recent list of most if not all of the
   bondholders of these bearer bonds.”).
   2
     See Motion for Protective Order at page 2: “Among other things, the Committee’s proposed
   form of protective order specifically excluded from protection any information or documents
   regarding alleged sexual abuse claims, which are of course some of the most confidential and
   sensitive information in this case.” (Emphasis added.)
                                                   2
   83264249v.4
Case 20-10846 Doc 294 Filed 07/28/20 Entered 07/28/20 16:56:19 Main Document Page 3 of
                                           12



   designation. The Debtor should specify which abuse documents (or parts thereof) it wants to

   protect, the particular need to protect them, and prove to the Court why confidential treatment is

   justified. A presumption of confidentiality is improper, both as a matter of law and principle and

   as consistent with the Debtor’s public statements.

                                         II.       OBJECTIONS

           3.     The Committee does not object to the entry of a protective order, but does request

   the revisions set forth in the redline markup attached as Exhibit “1” hereto. (A clean copy of the

   Committee’s requested form of protective order is attached as Exhibit “2” hereto.)              The

   requested changes are summarized as follows:

           A.     Process on Challenging Confidentiality Designations

           4.     The Committee’s revisions include changes to the process by which

   confidentiality designations may be challenged. Under the protective order, the “Producing

   Party” (which in almost all cases will be the Debtor) will have the ability to designate material as

   confidential, subject to potential challenge.

           5.     In addition to technical changes, the Committee requests two important revisions.

   First, under Paragraph 6(a) of the Debtor’s original version, the burden of presentation was

   effectively placed on the “Receiving Party” (almost always the Committee) to file a motion with

   the Court to challenge the confidentiality within 14 days from the date of the parties’ conference.

   (Although the Debtor’s version did state that the burden of proof was on the Producing Party,

   practically speaking the burden would have been on the Committee which would have been

   forced to file a motion and state all grounds in the motion when filed.) The Committee requests

   that in any confidentiality challenge, the receiving party need only identify the challenged

   materials in any initial filing with the Court, with the producing party then having the burden of


                                                     3
   83264249v.4
Case 20-10846 Doc 294 Filed 07/28/20 Entered 07/28/20 16:56:19 Main Document Page 4 of
                                           12



   presentation to set forth its basis for designating as confidential. (See Exhibit “1” at ¶6(a), pp. 7-

   8) The objecting party will then have an opportunity to respond before the matter is submitted to

   the Court (See id.) The Committee’s requested change is consistent with the two sample orders

   submitted by the Debtor attached to its motion, neither of which required the objecting party to

   come forward with the initial burden of presentation. See Motion for Protective Order, Exhibit

   “5” (producing party—not the objecting party—is the one to file the request with the Court) (¶4,

   p. 6); Exhibit “6” (objecting party not required to file motion) (¶9, p. 14)

           6.       Second, in connection with depositions and hearings under Paragraph 6(b), the

   Debtor’s original version required an objecting party to state specific objections on the record at

   the deposition or hearing (where confidential designations are asserted) or else any

   confidentiality challenge is waived. (See Exhibit “1” at ¶6(b), pp. 8-9) The Committee submits

   that this is unnecessary and burdensome and requests that an objecting party be given 20 days

   after the transcript is received to object, with the parties’ rights otherwise preserved. (See Exhibit

   “1” at ¶6(b), pp. 8-9) The Committee’s requested change is consistent with the two sample

   orders submitted by the Debtor attached to its motion, neither of which required any reservation

   or challenge by an objecting party at the hearing or deposition. See Motion for Protective Order,

   Exhibit “5” (no requirement to state objection at deposition) (¶2, pp. 4-5); Exhibit “6” (same)

   (¶6(g), p. 10)

           7.       The requested changes are appropriate and follow the language of the two sample

   protective orders cited by the Debtor. As the bankruptcy court stated in the Archdiocese of

   Portland case considering a similar protective order:

           Here, debtor and the opposing clergy must show good cause for continuing the
           protection of the information from public disclosure. That burden is especially
           appropriate where, as here, the Archdiocese agreed to produce documents under a
           protective order that did not require or contain a court finding of good cause, that

                                                     4
   83264249v.4
Case 20-10846 Doc 294 Filed 07/28/20 Entered 07/28/20 16:56:19 Main Document Page 5 of
                                           12



            allowed the Archdiocese to unilaterally designate documents as confidential, and
            that contained a provision allowing the tort claimants to challenge the designation
            of documents as confidential.

   In re Roman Catholic Archbishop of Portland in Oregon, Case No. 04–37154–elp11, 2009 WL

   1851010, *4 (Bankr. D.Or. June 24, 2009), affirmed and reversed in part on other grounds, 661

   F.3d 417, 424 (9th Cir. 2011) (the holding discussed above was affirmed by the Ninth Circuit).

            B.     Process for Addressing Abuse Documents

            8.     Paragraph 5 of the Committee’s revised protective order includes a process for

   addressing what have been informally referred to as the “abuse documents,” which include

   documents relating to the abuse suffered by victim-survivors and the efforts to cover up such

   abuse. For the reasons discussed below, these documents raise significant issues and separate

   treatment of these documents is warranted as set forth in the Committee’s proposed revision.

                   (1)     No “good cause” has been shown to include these non-confidential
                           matters of great public interest

            9.     The Committee and certain abuse victim-survivors assert that many of these

   documents are not confidential and are matters of great public interest, since they likely reveal

   abuse of children and efforts to cover up that abuse. The Archdiocese itself has publicly

   committed to transparency. (For example, in a November 8, 2018 interview with Newell

   Normand, Archbishop Aymond, the Archbishop stated “we want to be totally transparent”

   concerning abuse claims).3      While victims’ personal identifying information should remain

   confidential,4 it is a matter of the utmost public interest that the crimes and abuse against

   children perpetrated over decades not be subject to any undue secrecy or non-disclosure.

            10.    Other Catholic dioceses have recognized the need for transparency and

   3
    See Exhibit “4” hereto at p. 4 (Portion of transcript of interview); See also, e.g., Pastoral Letter,
   2018 Clergy Report Regarding Abuse, https://nolacatholic.org/2018-report-on-clergy-abuse
   4
       In addition, some limited personnel and employment information may be confidential.
                                                     5
   83264249v.4
Case 20-10846 Doc 294 Filed 07/28/20 Entered 07/28/20 16:56:19 Main Document Page 6 of
                                           12



   specifically the need to keep abuse documents public. In the Archdiocese of Santa Fe Chapter

   11 case, a 2018 case pending in the District of New Mexico, Archbishop Wester stated at the

   Section 341 meeting that he recognized that transparency in the production of documents to the

   public was important (subject only to redaction of victims’ personal identifying information):

           · · MR. PAEZ:··Will the Debtor make public all of the documents produced in the
           state court lawsuits to the state tort lawyers as long as the victims' names are
           redacted, Archbishop?
             ARCHBISHOP WESTER:··Yes, as long as it's -- as long as the victims' names
           are redacted and it's in accordance to their agreements, we will be more than
           happy to do that.··We know that it's important to have that transparency and not
           even have the semblance of hiding or putting things under the rug, so that's a very
           important process.

   See attached Exhibit “3” (excerpt of testimony, pp. 75-76)

           11.     The Debtor has not seriously attempted to demonstrate “good cause” as required

   under Rule 26(c) of the Federal Rules of Civil Procedure to include abuse documents within a

   protective order. The sole basis asserted by the Debtor for confidentiality of abuse documents is

   that some settlement agreements contain confidentiality agreements. (See Motion for Protective

   Order, p. 9) In response to the initial request to discuss a protective order, the Committee asked

   the Debtor repeatedly to provide the basis and rationale for confidentiality protection for abuse

   documents, but no answer was ever provided.5

           12.    In addition, the self-serving declarations submitted by the Debtor’s personnel

   (Motion for Protective Order, Exhibits “1” and “2”) add nothing and have no evidentiary value.

   The Declaration of Emilie Leumas contains a legal conclusion from a lay witness, without any

   foundation, that discovery “will involve the production of confidential information” and “poses a


   5
    Unfortunately, the Debtor’s incorrectly asserts that “the Committee did not respond to the
   Archdiocese’s proposed protective order” and implies that the Committee ignored this proposed
   draft between June 6 and July 10. (Motion for Protective Order, p. 1). To the contrary, counsel
   asked repeatedly for additional information, which was never provided.
                                                   6
   83264249v.4
Case 20-10846 Doc 294 Filed 07/28/20 Entered 07/28/20 16:56:19 Main Document Page 7 of
                                           12



   real risk of harm to the Archdiocese and others.”6 Similarly, Jeffrey Entwisle’s Declaration

   asserts the same legal conclusion and asserts, without basis or explanation, that “the Archdiocese

   has confidentiality policies that they have applied consistently” 7 and that discovery “poses a real
                                                   8
   risk of harm to the Archdiocese and others.”         This is insufficient to show the “good cause”

   required under Rule 26(c) for a protective order for these documents.

           13.    As the court held in Archdiocese of Portland, “there is no blanket protection from

   disclosure of information contained in personnel records, particularly where the information

   involves allegations of serious wrongdoing that implicates public safety.” In addition, even

   where abuse information is “highly personal and its release could cause embarrassment, is

   relevant to how much the Archdiocese knew and when it knew about the allegations of serious

   misconduct that related to the clergy’s fitness to work in certain Archdiocesan ministries. On

   balance, there is no good cause to protect those relevant documents from disclosure.” In re

   Roman Catholic Archbishop of Portland in Oregon, 2009 WL 1851010 at *6.

                  (2)     In the state court proceedings, there was never a determination as to
                          confidentiality of any documents

           14.    While the Debtor invokes the state court proceedings, as the Committee

   understands, there was never a finding of confidentiality as to any documents in those

   6
    See Federal Rules of Evidence 701 (Ms. Leumas is a lay witness who improperly asserts the
   ultimate legal issue of confidentiality); 601 and 602 (Ms. Leumas concludes that an unarticulated
   “real risk of harm” exists without explaining the nature of the alleged risk or the nature of the
   harm and fails to specify the basis for her knowledge).
   7
     See Federal Rules of Evidence 701 (Mr. Entwisle is a lay witness who improperly asserts the
   ultimate legal issue of confidentiality); 601 and 602 (Mr. Entwisle fails to explain the
   confidentiality policies in any detail whatsoever, including whether they are oral or written, and
   to which documents they allegedly apply); 801 and 1001 (if no personal knowledge, based on out
   of court statement, and any confidentiality provisions are best evidence of their contents)
   8
     See Federal Rules of Evidence 601 and 602 (Mr. Entwisle concludes that an unarticulated “real
   risk of harm” exists without explaining the nature of the alleged risk or the nature of the harm
   and fails to specify the basis for his knowledge).
                                                    7
   83264249v.4
Case 20-10846 Doc 294 Filed 07/28/20 Entered 07/28/20 16:56:19 Main Document Page 8 of
                                           12



   proceedings. The Debtor “cherry picks” to support its arguments and attaches a single protective

   order entered in one out of 34 state court actions (Exhibit “7” to the Motion for Protective

   Order), along with a special master’s report and recommendations (Exhibit “8”) and a

   “temporary” protective order entered in another case (Exhibit “9” to the Motion for Protective

   Order; see p. 3 of Exhibit “9”).9 However, in another case, James Doe v. Archdiocese of New

   Orleans Indemnity, Inc., et al. (Case No. 20-1338 in District Court; filed as Case No. 2019-1371

   in Orleans Parish Civil District Court), the court declined to enter a protective order (but did

   require the parties to revisit the issue before any documents would be disclosed outside of the

   lawsuit).

           15.       In addition, while the Debtor now asserts that “information found in clergy

   personnel files and information about sexual abuse claims” is confidential and should be subject

   to the protective order, in the state court proceedings, the Committee understands that the Debtor

   produced a wide array of these very documents as non-confidential and without seeking

   confidentiality protection in those proceedings. For example, in John Doe v. Roman Catholic

   Church of the Archdiocese of New Orleans, et al. (Case No. 20-1320 in District Court; filed as

   Case No. 2018-10864 in Orleans Parish Civil District Court)--a case concerning the notorious

   offender George Brignac—the Debtor produced as non-confidential the array of documents

   attached as Exhibit “5” hereto (in globo) which include (as illustrative examples):

                    1974 internal evaluation for becoming a deacon;

                    1978, 1988, and 1989 correspondence between George Brignac, Bishop Ott,
                     Archbishop Hannan, George Brignac’s attorney, and other clergy concerning
                     criminal charges filed against Brignac and a request to reinstate Brignac as
                     deacon;

   9
    The state court orders are protective orders (like the one suggested by the Debtor in this
   Chapter 11 Case, but differing in form) allowing the parties to designate materials as potentially
   confidential, subject to later proceedings.
                                                     8
   83264249v.4
Case 20-10846 Doc 294 Filed 07/28/20 Entered 07/28/20 16:56:19 Main Document Page 9 of
                                           12



                      2002 correspondence from senior officials (on behalf of Archbishop Hughes) to
                       George Brignac advising him to seek laicization in light of the charges against
                       him;

                      2002 Independent Review Board Report10 concluding that Brignac’s suspension
                       should be permanent and a subsequent letter from the Archdiocese’s attorneys to
                       the New Orleans Police Department concerning Brignac’s activities;

                      2008 internal paperwork filled out by Brignac acknowledging action taken against
                       him on account of allegations of abuse;

                      2018 internal correspondence (to the Archbishop) concerning Brignac;

                      2018 correspondence between Archdiocese personnel and the New Orleans Saint
                       concerning abuse allegations; and

                      2018 correspondence concerning Brignac’s positions in the Knights of Columbus.

   This further illustrates the non-confidential nature of such documents.

                       (3)    The Committee will work with the Debtor to narrow the issues concerning
                              abuse documents and work to avoid protracted discovery litigation

             16.       The Committee proposes that the parties work to attempt to narrow the issues

   before engaging in discovery litigation.         Under the Debtor’s form of protective order, the

   Committee understands that the Debtor will seek to broadly assert confidentiality for all abuse-

   related documents. The Committee (and perhaps other parties) will have no choice but to

   immediately challenge these designations, leading shortly to a court process.

             C.        Other Revisions to the Protective Order

             17.       Other revisions requested in the Committee’s version are as follows:

             18.       Paragraphs 4-5 (Scope of “Confidential Information”): The Debtor’s original

   version contained overbroad language stating flatly that a wide range of materials and

   information would be deemed confidential. It should go without saying that at this juncture no

   showing has been made as to any specific materials. The Committee’s revision clarifies that the


   10
        Inapplicable sections of this document were omitted from Exhibit “4.”
                                                     9
   83264249v.4
Case 20-10846 Doc 294 Filed 07/28/20 Entered 07/28/20 16:56:19 Main Document Page 10 of
                                           12



   Producing Party may designate in good faith what it believes to be confidential, and such

   designation shall be subject to the procedures set forth in the protective order (See Exhibit “1” at

   ¶4, pp. 4-5)

           19.    Paragraph 6 (Scope of material to be designated as “Professionals’ Eyes Only”):

   The Committee submits that there should be language limiting the scope of materials designated

   as “professionals’ eyes only” to include a specific defined scope. (The Debtor’s original version

   has no restriction or basis listed as to what could be so designated.) (See Exhibit “1” at ¶4, pp. 4-

   5) This is consistent with the two sample orders submitted by the Debtor attached to its motion,

   neither of which gave the debtor an unrestricted ability to designate any items whatsoever as

   “professionals’ eyes only” (One order has no “professionals eyes only” provision, and the other

   applies it only to a specific narrowly defined set of materials.) See Motion for Protective Order,

   Exhibit “5” (no “professionals eyes only provision”) (¶2, pp. 4-5); Exhibit “6” (same) (¶6(c), p.

   9) (only applied to certain electronic accounting information).

           20.    The Debtor should provide a reasonable – but extremely narrow -- definition of

   documents that it contends warrants treatment as “professionals’ eyes only” because that class of

   documents cannot be shown to Committee members and therefore interferes with the attorney-

   client relationship. The Committee reserves all rights as to such scope.

           21.    Paragraph 6(e) (No time limit to challenge confidentiality designations): The

   Committee has added language (a new Paragraph 6(e)) clarifying that there is no time limit to

   challenge confidentiality designations. (See Exhibit “1” at ¶6(e), p. 10) The Debtor will not be

   prejudiced by this provision and the Committee should not be forced to devote resources to

   challenging designations unless and until it believes it needs to do so. This is consistent with the

   two sample orders submitted by the Debtor attached to its motion, neither of which has any such


                                                    10
   83264249v.4
Case 20-10846 Doc 294 Filed 07/28/20 Entered 07/28/20 16:56:19 Main Document Page 11 of
                                           12



   time limit.

           22.      Paragraphs 7-8 (Authorized use and recipients): The change concerning

   “Authorized Uses” retains the substance of the Debtor’s draft, but is simplified and clarified.

   (See Exhibit “1” at ¶7, p. 10)

           23.      Paragraph 9 (Commercial and competitive purposes): This language, which

   appears to come from a “commercial” case involving parties who could be business competitors,

   appears to be inapplicable. (See Exhibit “1” at ¶9, p. 16)

           24.      Paragraph 10 (Public domain exclusion): Language has been added to apply a

   standard “public domain” exclusion to exclude from “Protected Material” any information in the

   public domain (See Exhibit “1” at ¶10, pp. 16-17) Such language is included in both of the

   sample protective orders included with the Debtor’s motion. See Motion for Protective Order,

   Exhibit “5” (¶1, p. 4); Exhibit “6” (¶6(h), p. 11).

           25.      Paragraph 14 (Return/Destruction of materials): An alternate provision tailored to

   a Chapter 11 case has been suggested for return or destruction of materials. (The provision

   included in Debtor’s draft appears to be from a commercial litigation case.) (See Exhibit “1” at

   ¶14, p. 17-19)

           26.      Paragraph 21 (Additional reservations of rights): New paragraph 21 adds some

   additional reservations which the Committee expects are uncontroversial. (See Exhibit “1” at

   ¶21, p. 21).

           27.      Other Technical Revisions: The Committee’s version also contains some

   clarifying and technical edits including inclusion of defined terms (See Exhibit “1” at p. 3).

           WHEREFORE for these and other reasons to be presented prior to or at any hearing on

   the Motion for Protective Order, the Committee requests: 1) that the Court sustain this Objection,


                                                     11
   83264249v.4
Case 20-10846 Doc 294 Filed 07/28/20 Entered 07/28/20 16:56:19 Main Document Page 12 of
                                           12



   2) that the Motion for Protective Order be denied absent the revisions attached hereto, and 3) that

   the Committee be granted all other proper relief under law or at equity.

   Dated: July 28, 2020                                 Respectfully submitted,

                                                        By: /s/ C. Davin Boldissar
                                                        Omer F. Kuebel, III (La #21682)
                                                        C. Davin Boldissar (La. #29094)
                                                        Locke Lord LLP
                                                        601 Poydras Street, Suite 2660
                                                        New Orleans, Louisiana 70130-6036
                                                        Telephone: (504) 558-5111
                                                        Facsimile: (504) 558-5200
                                                        Email: dboldissar@lockelord.com

                                                        and

                                                        James I. Stang (CA Bar No. 94435)
                                                        Linda F. Cantor (CA Bar No.153762)
                                                        Pachulski Stang Ziehl & Jones LLP
                                                        10100 Santa Monica Blvd., Suite 1300
                                                        Los Angeles, CA 90067
                                                        Telephone: (310)-277-6910
                                                        Facsimile: (310)-201-0760

                                                        Co-Counsel to the Official Committee of Unsecured
                                                        Creditors


                                   CERTIFICATE OF SERVICE

            I hereby caused a true and correct copy of this Objection to be served on July 28, 2020 by
   electronic case filing for those parties receiving notice via the Court’s Electronic Case Filing
   system, and on all other parties requiring service under the Court’s Ex Parte Order Authorizing
   the Debtor to Limit Notice and Establishing Notice Procedures through the Master Service List
   via first-class United States mail, postage prepaid, to be sent on July 29, 2020.

                                                /s/ C. Davin Boldissar
                                                C. Davin Boldissar




                                                   12
   83264249v.4
